Citation Nr: 0501316	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-03 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Medical Center in Boise, 
Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on July 25, 2001. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Boise, Idaho.  This 
case was remanded by the Board in July 2003.  The veteran 
testified before the undersigned at a hearing held at the 
Boise, Idaho Regional Office in October 2004.


FINDINGS OF FACT

1.  None of the veteran's service-connected disorders is 
rated more than 20 percent disabling, and the combined 
disability rating for the veteran's disorders is 30 percent.

2.  During the late afternoon of July 25, 2001, the veteran 
lost control of the motorcycle he was operating without a 
helmet and sustained injuries when he crashed; he was 
transported by ambulance to the emergency room of a private 
hospital in Boise, Idaho shortly following the accident.

3.  During transit to the hospital and when admitted, the 
veteran was disoriented with poor recall; he was treated for 
the injuries resulting from the accident.

4.  The veteran was enrolled in the VA health care system as 
of July 25, 2001, and had been treated by VA as recently as 
July 20, 2001; he was also enrolled in a program of 
vocational rehabilitation under Chapter 31, Title 38, U.S. 
Code.

5.  At the time he was treated in the emergency room in July 
2001, the veteran did not have insurance coverage under a 
health plan.

6.  The veteran is financially liable to the private hospital 
for his emergency health care received on July 25, 2001.

7.  A VA medical center was located a short distance from the 
private hospital to which the veteran was transported.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility on July 25, 2001, have been met.  38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 
17.121, 17.1000, 17.1001, 17.1002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment or 
reimbursement of unauthorized medical expenses resulting from 
his emergency treatment at a private medical facility on July 
25, 2001.

Service connection is in effect for low back disability, 
evaluated as 10 percent disabling for the period prior to 
April 23, 2002, and as 20 percent disabling for the period 
from April 24, 2002; and for right knee disability, evaluated 
as 10 percent disabling.

Private medical records from St. Luke's Regional Medical 
Center indicate that in the late afternoon of July 25, 2001, 
the veteran lost control of the motorcycle he was operating 
without a helmet, and that as a result he slid along the 
road.  The medical records indicate that an ambulance 
transported the veteran to the St. Luke's facility, and that 
during transit the veteran denied losing consciousness 
following the accident, but was apparently in a confused 
state.  When admitted for hospitalization at St. Luke's, the 
veteran was unable to recall the details of the accident.  
Physical examination showed that he sustained road rash burns 
and lacerations to his face and hands.  His wounds were 
cleansed and he received sutures for the facial lacerations.  
He also underwent a Computed Tomography study of his head and 
X-ray studies of his neck, which were essentially negative 
for any acute abnormalities.  Blood chemical testing revealed 
a blood alcohol content of 0.17.  The veteran was thereafter 
discharged with a diagnosis of acute concussion status post 
motor vehicle accident.

Administrative hospital records associated with the veteran's 
July 2001 treatment show that at the time of hospitalization 
he had no listed health insurance.

In a February 2002 statement, State Farm Insurance Companies 
indicates that the insurance policy on the motorcycle 
involved in the July 25, 2001, accident did not include 
coverage for any medical bills incurred as a result of the 
referenced accident.

The veteran's claims file reflects that at the time of the 
accident, he was pursuing a program of vocational 
rehabilitation under Chapter 31, Title 38, U.S. Code, 
scheduled to end in December 2001.

The record reflects that the VAMC determined that the veteran 
was not entitled to payment or reimbursement of the 
unauthorized medical expenses incurred on July 25, 2001.  The 
VAMC in essence determined that a VA medical facility was 
feasibly available, and that the veteran should have been 
transported to that facility for the treatment of his 
injuries.

In several statements on file the veteran contends that the 
accident occurred at 3 p.m., and that he had no recollection 
of either the accident or the ambulance ride to the hospital.  
He argued that he was physically incapable of requesting 
transport to the Boise VAMC.

At his October 2004 hearing before the undersigned, the 
veteran testified that he was incoherent while being 
transported by ambulance following the July 2001 accident, 
and that he was therefore unable to request transport to the 
Boise VAMC.  He testified that he was enrolled in a program 
of vocational rehabilitation under Chapter 31, Title 38, U.S. 
Code, and that he was told by someone that his medical 
expenses would be covered by the vocational rehabilitation 
program.  The veteran indicated that he had no insurance at 
the time to pay for the medical expenses incurred in July 
2001, and that he had already paid the medical bills.  The 
veteran lastly testified that the Boise VAMC does not accept 
trauma patients.

Analysis

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

A veteran participating in a rehabilitation program under 38 
U.S.C. chapter 31 who is medically determined to be in need 
of hospital care or medical services is defined as one who is 
medically determined to be in need of hospital care or 
medical services (including dental) for any of the following 
reasons: (i) Make possible his or her entrance into a 
rehabilitation program; or (ii) Achieve the goals of the 
veteran's vocational rehabilitation program; or (iii) Prevent 
interruption of a rehabilitation program; or (iv) Hasten the 
return to a rehabilitation program of a veteran in 
interrupted or leave status; or  (v) Hasten the return to a 
rehabilitation program of a veteran placed in discontinued 
status because of illness, injury or a dental condition; or  
(vi) Secure and adjust to employment during the period of 
employment assistance; or (vii) To enable the veteran to 
achieve maximum independence in daily living.  38 C.F.R. 
§ 17.47(i) (2004).

The veteran does not satisfy the above criteria, as the 
evidence shows, and the veteran does not dispute, that the 
treatment he received on July 25, 2001, was for nonservice-
connected conditions not associated with or aggravating an 
adjudicated service-connected disability.  Moreover, the 
veteran was not rated as permanently and totally disabled at 
the time of his care in July 2001.  Although he was 
apparently participating in a vocational rehabilitation 
program at the time of the accident and treatment at issue, 
there is no evidence showing, and the veteran does not 
actually allege, that the emergency room treatment was for 
any of the purposes enumerated in 38 C.F.R. § 17.47(i).  To 
the extent the veteran argues that mere participation in a 
program of vocational rehabilitation entitles him to 
reimbursement of medical expenses incurred at non-VA 
facilities under any and all circumstances, as indicated 
above, the circumstances under which a veteran may receive 
such reimbursement are actually defined by regulation, and 
are limited.  Accordingly, there is no basis to establish 
entitlement to payment or reimbursement under 38 C.F.R. § 
17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2004).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) * * * * *

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
(U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2004).

In this case the Board finds that the veteran does satisfy 
the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue.  The veteran 
clearly was enrolled in the VA health care system and had 
received treatment from the VAMC in the preceding 24 months.  
Moreover, there is no indication that at the time he was 
treated at the non-VA hospital in July 2001 that he had 
coverage under a health insurance plan.  While his motorcycle 
was insured by State Farm Insurance Companies, his coverage 
apparently did not extend to the personal injuries received 
on July 25, 2001.  Although the Board recognizes that the 
Boise VAMC is located only a short distance from St. Luke's 
Regional Medical Center, at the time of the motorcycle 
accident and up through his admission to the St. Luke's 
facility, the veteran was in a confused state with some 
question of a head injury, and the Board finds credible the 
veteran's assertions that he was not capable of informing the 
ambulance personnel of his status as a veteran, or his 
eligibility for treatment at the Boise VAMC.  This is further 
supported by the evidence showing that the veteran had a 
blood alcohol content of 0.17 at the time of admission.  

In any event, the ambulance personnel determined that the 
nearest available appropriate level of care was at the St. 
Luke's Regional Medical Center.  After reviewing the 
circumstances of the veteran's motorcycle accident and his 
symptoms at admission, the Board finds that it was reasonable 
for the ambulance personnel to transport the veteran to the 
emergency room of the St. Luke's facility, and that an 
attempt to use the VAMC would not have been considered 
reasonable by a prudent layperson, particularly given the 
lack of any indication that the ambulance personnel knew the 
veteran was eligible for treatment at the VAMC.  The Board 
also notes that there is no indication that the veteran was 
kept hospitalized for any significant period of time after he 
was stabilized.

In sum, the Board finds that the veteran has met the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from his emergency treatment on July 25, 2001.

The Board notes that inasmuch as disposition of the instant 
appeal is governed by the provisions of chapter 71 of title 
38 of the United States Code, neither the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, nor the implementing regulations of the VCAA codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004) are applicable to the veteran's claim.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  In any event, in 
June 2004 the veteran was provided with the notice 
contemplated by 38 U.S.C.A. § 5103.


ORDER

Entitlement to payment or reimbursement for the reasonable 
value of emergency services rendered at a private medical 
facility on July 25, 2001, is granted.






	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


